Citation Nr: 9900611	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-48 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.  

The appeal arises from the  April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying service connection for the 
cause of the veterans death. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in effect, that the veterans 
service-connected chronic cryptitis with anal fistula caused 
or substantially contributed to the cause of his death.  She 
therefore contends that service connection is warranted for 
the cause of the veterans death.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the appellants claim for service connection for the cause of 
the veterans death is not well grounded. 
 


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1995, as a result 
of bowel perforation.  Underlying causes of death were 
recorded as acute lymphocytic leukemia and clostridium 
difficile colitis.  No other conditions were identified as 
significantly causative of death. 

2.  Service connection was in effect at the time of the 
veterans death for chronic cryptitis with anal fibrosis, 
then rated 10 percent disabling.  The veteran was not service 
connected for any other disability during his lifetime.  

3.  There is no cognizable (medical) evidence that acute 
lymphocytic leukemia, clostridium difficile colitis, or bowel 
perforation was of service onset or otherwise related thereto 
or that the veterans service-connected chronic cryptitis 
with anal fibrosis was causally related to a cause of the 
veterans death, substantially or materially contributed to 
the cause of the veterans death, or was of such severity as 
to have had a material influence in accelerating death.


CONCLUSION OF LAW

The appellants claim for service connection for the cause of 
the veterans death is not well grounded.  38 U.S.C.A. 
§§ 1110, 1310, 1312, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.312 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1952 to April 
1954.  

The veterans service entrance examination in March 1952 
noted a fractured femur which was plated in 1943 with the 
plate still present and complains of pain in the left and 
knee upon prolonged standing.  Also then noted was a mild 
chronic anxiety state with multiple somatic complaints.  In 
service in December 1953 he was treated for rectal bleeding, 
with rectal fissures assessed.  Upon service separation 
examination in April 1954, hemorrhoids were assessed.  

Post service upon a May 1954 VA review of the veterans claim 
for service connection for calluses of both feet, dental 
problems, rectal bleeding, and a disease of the face, the 
veteran contended that he had been treated in service for 
foot, rectal, and dental conditions.  However, it was noted 
that records of treatments for claimed conditions could not 
then be found.  

By a June 1954 RO decision, service connection was granted 
for hemorrhoids, but denied for dermatitis of the face and 
arms as not found upon most recent examination, and denied 
for calluses of the feet as not shown by the evidence then of 
record.  

At a December 1954 VA examination for compensation purposes, 
the veteran again alleged treatment for a skin condition, 
foot calluses, and a rectal condition.  He complained of 
painful feet, occasional perirectal pain, and a skin 
condition.  The examiner found no skin condition, but found a 
bilateral foot condition, and also diagnosed status post 
hemorrhoidectomy with posterior fissure and anal fibrosis.  

By a January 1955 RO decision, a 20 percent rating was 
granted for the veterans anal disorder, then classified as 
posterior fissure, anal fibrosis and hemorrhoids, effective 
December 23, 1954.

At a military examination post service conducted in January 
1959, the veteran reported ongoing pains in his rectum due to 
rectal operations and ongoing pains in his stomach due to 
ulcers.  He reported never having had either problem prior to 
being drafted in 1952.  The examiner assessed active duodenal 
ulcer, compound fracture of the left femur with plate, and 
anxiety state.  

By a January 1960 decision, the RO proposed reduction of the 
20 percent rating for service-connected chronic cryptitis 
with anal fibrosis .  A 10 percent rating became effective 
from March 19, 1960, and remained at that level throughout 
the remainder of the veteran's lifetime.  

Other disabilities were claimed by the veteran and denied 
service connection by the RO during the veterans lifetime.  
In a June 1961 decision, the RO denied service connection for 
nervousness and peripheral neuritis as unsupported by medical 
evidence; no medical evidence had been submitted to support 
the claim of inservice incurrence.  By a November 1971 
decision the RO denied service connection for a right leg 
condition and residuals of a fractured right femur; medical 
evidence of aggravation of the preexisting condition in 
service had not been submitted.  By an April 1973 decision 
the RO denied service connection for astigmatism as a 
congenital defect preexisting service, and for hearing loss 
based on an absence of medical evidence of hearing loss in 
service.  By a June 1973 decision the RO again denied service 
connection for hearing loss; medical evidence indicated no 
hearing loss in service.  In an October 1973 decision, the 
Board denied service connection for astigmatism and high 
frequency hearing loss.  In a September 1979 RO decision 
service connection was denied for a heart murmur; medical 
evidence of a current or prior heart murmur had not been 
submitted.  By a September 1988 RO decision, service 
connection was again denied for a right leg condition; 
additional relevant medical evidence had not been received.  
By a December 1989 decision, the RO denied service connection 
for a heart condition with angina, hearing loss, a right leg 
condition, and a bilateral foot condition; medical evidence 
of a causal link to the veterans period of service was not 
found for any of these conditions.  That decision did note 
the veterans treatment for multiple conditions over recent 
years, including benign prostatic hypertrophy, degenerative 
joint disease, coronary artery disease, arthritis, bilateral 
knee pain, low back pain, and chronic obstructive pulmonary 
disease.  In January 1991 RO decision, in pertinent part, 
service connection was denied for tinnitus; medical evidence 
of tinnitus in service was not found.  By a March 1995 Board 
decision, service connection was denied for heart disease, 
hearing loss, a bilateral foot disorder, and residuals of a 
fracture of the right femur.   

By a July 1984 decision, the RO denied an increased 
evaluation for the veterans service-connected chronic 
cryptitis with anal fibrosis.  In April 1984 the veteran had 
undergone removal of a perianal papule, without other 
associated disability then found.  By an August 1989 RO 
decision, an increased rating for chronic cryptitis with anal 
fistula was again denied; recent medical records showed no 
treatment or significant findings for the condition.  
Thereafter in the years prior to death, the veteran was 
variously treated by the VA for diarrhea or other 
gastrointestinal complaints, as well as for obesity, with 
dietary regimens variously prescribed.  However, no treatment 
for chronic cryptitis with anal fistula was recorded 
subsequent to 1960.  

In August 1987 the veteran underwent treatment at Quincy 
Hospital, including an endoscopy and colonoscopy for 
dysphagia, reflux, and rectal bleeding.  Reflux esophagitis, 
hiatus hernia, and rectal bleeding secondary to hemorrhoids 
were diagnosed.  The colonoscopy also revealed scattered 
diverticula in the descending colon.  

At a May 1990 VA outpatient treatment, the veteran complained 
that his hemorrhoids still bled a little.  

In the absence of evidence of active chronic cryptitis with 
anal fibrosis, the RO in a January 1991 decision denied an 
increase over the 10 percent rating assigned for chronic 
cryptitis with anal fibrosis.  By a January 1993 RO decision, 
an increase was again denied based on the absence of medical 
evidence of increased disability.  

The veteran underwent terminal VA hospitalization from 
February 17, 1995, until his death on March [redacted], 
1995.  The veteran had a nine-month history of acute lymphocytic 
leukemia, with relapse and uncomplicated cholecystectomy 
prior to salvage chemotherapy. The veteran was admitted for 
chemotherapy treatment for acute lymphocytic leukemia, first 
with removal of the gallbladder because of chronic infection 
and inflammation.  Approximately one week into 
hospitalization treatment, the veteran developed recurrent 
infection of colitis, diagnosed as clostridium difficile, and 
antibiotic treatment was initiated.  However, he suffered 
severe abdominal pain and a drop in blood pressure, with 
continued deterioration until his death, despite antibiotic 
treatment and transfusions with saline, platelets, and red 
blood cells.  He was judged not have been a candidate for 
surgery, and comfort care with morphine drip was administered 
until death.  Upon autopsy, the transverse colon was found to 
have thinned and dilated to seven centimeters.  Heavy 
bacterial growth was found in the esophagus and transverse 
colon.  Bacteria colonization was also found in the upper 
right lobe of the lung.  The bacterial colonizations by 
normal flora were assessed as the likely cause of the 
bacteremia which resulted in sepsis in his immune-suppressed 
condition.  Diagnoses included acute lymphocytic leukemia 
status post chemotherapy, clostridium difficile colitis, 
polymicrobial sepsis, status post laparoscopic 
cholecystectomy for cholecystitis, history of transient 
ischemic attack, peripheral neuropathy secondary to 
Vincristine, hypertension, chronic obstructive pulmonary 
disease, and osteoarthritis. 

A May 1995 VA attending physicians letter informed of the 
veterans hospitalization, death, and autopsy.  In the 
letter, the autopsy was noted to reveal massive bloodstream 
infection with several organisms due to microscopic 
perforations of the bowel, with the veteran overwhelmed by 
the infection due to his immune compromised state due to his 
cancer and chemotherapy.  

The death certificate reveals that the veteran was born on 
July [redacted], 1925, died on March [redacted], 1995, and 
was therefore 69 years of age at the time of death.  An 
autopsy was noted to have been performed.  The listed 
immediate cause of death was bowel perforation twelve hours 
before death, with contributory causes of death including 
clostridium difficile colitis with onset one week before death, 
and acute lymphocytic leukemia with onset six months before 
death.  No other conditions were listed as causing or 
contributing to the cause of death.  

At a January 1997 RO personal hearing, the appellant 
testified that during the veterans lifetime post service, he 
received treatment or medication from VA facilities, 
including Metamucil to assist with bowel movements, 
medication for diarrhea, suppositories, and a cream also to 
assist with bowel movements.  She testified that these 
treatments were continuous and ongoing post service.  She 
also testified that he had other conditions that he should 
have been service connected for, including hemorrhoids and 
problems with his feet.  She testified that he underwent two 
hemorrhoidectomies shortly after service, the first within a 
year of separation, and, in effect, that he experienced pain 
and discomfort in the anal areas from 1956 onward.  She also 
testified that toward the end of his life he had contracted 
lymphocytic leukemia and also suffered a perforated bowel.  
She testified that he had been in remission prior to his 
death.  She testified that treating physicians had, in 
effect, informed her prior to his suffering the bowel 
perforation that he was not expected to die in the near 
future.  She called attention to a treating physicians 
letter wherein the physician attributed his death to the 
bowel perforation.  

Initially, service connection was granted for hemorrhoids, a 
condition later reclassified as chronic cryptitis with anal 
fibrosis.  A posterior anal fissure was confirmed by the 
medical evidence, and acknowledged as part and parcel of the 
service-connected anal condition by a January 1955 rating 
decision.  Accordingly, service connection was in effect 
during the veterans lifetime for a disability which included 
hemorrhoids and anal fissure.


Analysis

Service connection may be granted for disorders incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
To establish service connection for the cause of the 
veterans death, the evidence must show that some disability 
incurred in service or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death, or was of such severity as to have had a material 
influence in accelerating death.  38 U.S.C.A. §§ 1310, 1312 
(West 1991); 38 C.F.R. § 3.312 (1998).  

Before addressing the underlying merits of a claim for 
service connection for the cause of the veterans death, the 
threshold question to be answered is whether the appellant 
has presented a well-grounded claim.  A claimants submission 
of a well-grounded claim gives rise to the VAs duty to 
assist and to adjudicate the claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is defined as a plausible claim, one 
which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  If the 
appellant submits no cognizable evidence to support a claim, 
the claim cannot be well grounded. Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  Thus in a claim for service 
connection for the cause of a veterans death, evidence must 
be presented which plausibly links a disability causative of 
death to a period of military service or a disability that is 
already service connected.  See 38 U.S.C.A. §§ 1110, 1310, 
1312 (West 1991); 38 C.F.R. § 3.303, 3.310, 3.312 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

The appellant and her representative have averred, in effect, 
that because the veteran experienced difficulties in the 
perirectal area over the course of his life post service, his 
service-connected chronic cryptitis with anal fibrosis must 
have been causally related to the clostridium difficile 
colitis and microscopic bowel perforations immediately 
causative of death.  

At a January 1997 RO personal hearing, the appellants 
representative argued that the veterans chronic cryptitis 
with anal fibrosis was not static during his lifetime.  The 
representative informed that the veteran received VA 
treatment during his lifetime with creams, suppositories, and 
bowel softeners, with treatment most recently in 1991 with 
removal of a polyp from the rectal area.  The representative 
argued, in effect, that the persistence of difficulties in 
the perirectal area suggested a causal connection between the 
veterans service-connected chronic cryptitis with anal 
fibrosis and the clostridium difficile colitis immediately 
causative of death.  

However, the medical record contains no causal link between 
the service-connected chronic cryptitis with anal fibrosis, 
and the acute lymphocytic leukemia, clostridium difficile 
colitis, or bowel perforation causative of death.  Further, 
the claims file contains no medical opinion as to any causal 
association between different disorders in the perirectal 
area by which chronic cryptitis with anal fibrosis, and bowel 
perforation and clostridium difficile colitis could be 
causally bound together.  The Board will not presume that 
different disorders, with different causes and different 
effects, are causally related merely because they occur in 
the same part or region of the body, no matter the size or 
scope of functioning of the region or affected part.  The 
veteran was service connected for chronic cryptitis with anal 
fibrosis, but died of bowel perforation and clostridium 
difficile colitis, a breakdown of tissue of the colon and 
bacterial compromise of blood systems.  In the many years 
prior to death, no such tissue breakdown and bacterial 
compromise was found to have resulted from the veterans 
service-connected chronic cryptitis with anal fibrosis, and 
the microscopic bowel perforation and clostridium difficile 
colitis immediately causative of death, as stated above, have 
not been medically associated with his chronic cryptitis with 
anal fibrosis.  The other identified cause of death, acute 
lymphocytic leukemia, also apparently contributed to that 
compromise causative of death, but again, there is no 
indication within the medical record that the veterans 
service-connected chronic cryptitis with anal fibrosis was 
causally related to the leukemia, colitis, or bowel 
perforation.  

The appellants and her representatives contentions to the 
contrary are, without supporting medical evidence, 
insufficient to well ground the claim for service connection 
for the cause of the veterans death.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet.App. 
19, 21 (1993).  Lay persons are not competent to offer 
medical opinions to support a VA claim related to medical 
disability.  Espiritu v. Derwinski,  2 Vet.App. 492 (1992).

The veterans chronic cryptitis with anal fibrosis was rated 
20 percent disabling from December 1954 thorough March 1960, 
but was only rated 10 percent disabling thereafter.  Medical 
evidence within the claims file has not shown ongoing active 
disability related to that service connected condition, 
except possibly for bleeding hemorrhoids for which he was 
treated as recently as 1991.  Hence chronic cryptitis with 
anal fibrosis has not been shown by medical evidence to have 
been of such severity at the time of death as to have had a 
material influence in accelerating the onset of death.  While 
the appellant may allege such a correlation, as a lay person, 
her opinions as to medical causation or medical diagnosis are 
of no probative value. King; Espiritu.  

The claims file as a whole contains no medical evidence 
establishing a causal link between the veterans period of 
service and benign prostatic hypertrophy, degenerative joint 
disease, coronary artery disease, arthritis, bilateral knee 
pain, low back pain, chronic obstructive pulmonary disease, 
hearing loss, or residuals of a right femur fracture, either 
based on incurrence or aggravation of those conditions in 
service.  Further, the claims file as a whole contains no 
medical evidence causally linking any of those conditions to 
any condition medically found to be causative of the 
veterans death, including acute lymphocytic leukemia, 
clostridium difficile colitis, or bowel perforation.  In 
short, these post-service conditions, including those for 
which the veteran claimed entitlement to service connection 
during his lifetime but was denied service connection, were 
not shown by medical evidence to have been causally related 
to service, and have not been shown by medical evidence to 
have been causally related to the veterans death or a cause 
of the veterans death.  

Accordingly, absent cognizable (medical) evidence linking a 
cause of the veterans death to the veterans period of 
active service, or cognizable (medical) evidence causally 
linking a service-connected condition to either a disease or 
disability causative of death, or cognizable (medical) 
evidence supporting the allegation that a service-connected 
condition substantially or materially contributed to the 
cause of death or was of such severity as to have had a 
material influence in accelerating death, the Board must find 
that the appellant has not presented a well-grounded claim 
for service connection for the cause of the veterans death.  
Caluza; Tidwell; 38 C.F.R. § 3.312 (1998).  Because a well-
grounded claim has not been presented, no further development 
of the evidence by the VA, to include obtaining an 
independent medical opinion, is warranted.

To obtain further consideration of the matters on appeal 
before the Board, the appellant may file a claim supported by 
medical evidence showing that a service-connected disability 
substantially or materially contributed to the cause of 
death, or showing that a cause of the veterans death was 
incurred in or aggravated by the veterans period of service, 
or showing that a service-connected disability was of such 
severity as to have materially accelerated death.


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
